         Case 1:20-cv-01591-CRC Document 25 Filed 10/12/20 Page 1 of 4




                     In the United States District Court
                         for the District of Columbia
________________________________________________
                                                )
GIORGI RTSKHILADZE,                             )
                                                )
                                    Plaintiff,  )
                                                )
                  v.                            )                   No. 20-cv-1591 (CRC)
                                                )
ROBERT S. MUELLER, III,                         )
                                                )
                  and                           )
                                                )
UNITED STATES DEPARTMENT OF JUSTICE,            )
                                                )
                                    Defendants. )
________________________________________________)

                 Plaintiff’s Response in Opposition to the Special Counsel’s
                  Motion to Dismiss Because It Should Be Denied as Moot
Introduction

       Plaintiff is pursuing only one claim against Special Counsel Robert S. Mueller, III, and

the Special Counsel’s Motion to Dismiss does not address it. 1 With respect to the Special

Counsel, plaintiff seeks a name-clearing hearing under the Declaratory Judgment Act (Count II)

for a declaration that Footnote 112 of the Report on the Investigation into Russian Interference in

the 2016 Presidential Election (Mueller Report or Report) was sensationally defamatory and

deprived him of his liberty interest in his career as an American businessman, focused primarily

on fostering economic, civic, and cultural ties between the United States, his adopted country,

and the Republic of Georgia, his native country. To be sure, plaintiff asserts two damages claims




1
 Although Count I of the Amended Complaint is broad enough to pursue a Bivens claim for
damages against the Special Counsel and a defamation-plus claim against the Department of
Justice (DOJ), plaintiff is pursing only a name-clearing hearing under the Fifth Amendment
(Count II) against the Special Counsel.
          Case 1:20-cv-01591-CRC Document 25 Filed 10/12/20 Page 2 of 4




against DOJ: (i) a defamation-plus claim (Count I), and (ii) a Privacy Act claim for “actual

damages” (Count IV). 2

Argument

        The Amended Complaint alleges that Footnote 112 deprived plaintiff of is liberty

interest guaranteed by the Fifth Amendment because he was not provided the opportunity

to be heard either before the Report was made public or immediately after it was

published when he sent a letter to the Attorney General that detailed precisely why

Footnote 112 was defamatory. Plaintiff seeks a name-clearing hearing in Count II under

the Declaratory Judgement Act that the Special Counsel deprived him of his liberty

interest in his career without due process of law.

        In Bivens v. Six Unknown Named Agents, 403 U.S. 388, 400 (1971), Justice Harlan in his

concurring opinion stated that it must be presumed that the federal courts have the equitable

power to enjoin the violation of constitutional rights, citing Bell v. Hood, 327 U.S. 678, 684

(1948). And, if equitable relief is available for the violation of plaintiff’s liberty interest

guaranteed by the Due Process Clause, then it must follow that under the Declaratory Judgment

Act, the Court has the power to declare that the tangible, career-ending, status-changing conduct

of the Special Counsel violated plaintiff’s liberty interest guaranteed by the Due Process Clause.

In Ranger v. Tenet, 274 F.2d 1, 9-10 (D.D.C. 2003), a security officer of the CIA filed suit

alleging that he had been denied due process in the appeals procedures following revocation of



2
  Plaintiff also asserts two equitable claims for relief against DOJ: (i) a claim under the
Administrative Procedure Act (APA), 5 U.S.C. §§ 701, et seq., based upon the Attorney
General’s decision to release the Report after redacting certain information, including derogatory
information about individuals mentioned in the Report but not charged (Count II) and (ii) a claim
under the clarity provision of the Privacy Act, 5 U.S.C. § 552a(g)(1)(C) also under the APA
(Count III).

                                                   2
         Case 1:20-cv-01591-CRC Document 25 Filed 10/12/20 Page 3 of 4




his security clearance. The court rejected plaintiff’s claim for damages but held that to the extent

plaintiff “can prove a liberty interest in reputation (including stigma) during the course of this

lawsuit—he would still be injured by the allegedly defamatory statements contained in it.

A declaratory judgment or ‘name-clearing’ hearing would remedy this alleged injury.” The same

conclusion was reached in Committee on Judiciary, U.S. H.R. v. Miers, 558 F. Supp. 2d 53, 82

(D.D.C. 2008):

       [W]here the Constitution is the source of the right allegedly violated, no other
       source of a right—or independent cause of action—need be identified. The parties
       point to no case—and the Court is aware of none—in which a court declined to
       hear a case requesting declaratory relief where subject matter jurisdiction was
       present and a plaintiff's constitutional rights were arguably implicated simply
       because the plaintiff did not have an independent cause of action apart from the
       DJA.
       The Special Counsel’s Motion does not address plaintiff’s claim for declaratory

relief under Count II but focuses instead upon a Bivens claim under Count I.

Accordingly, the Motion to Dismiss should be denied as moot.

Conclusion

       For the foregoing reasons, the Special Counsel’s Motion to Dismiss should be

denied as moot.

                                       Respectfully submitted,

                                       /s/ Jerome A. Madden
                                       Jerome A. Madden
                                       THE MADDEN LAW GROUP PLLC
                                       1455 Pennsylvania Ave., NW, Suite 400
                                       Washington, DC 20004
                                       (202) 349-9836
                                       JMadden@TheMaddenLawGroup.com
                                       District of Columbia Bar No. 272260




                                                  3
         Case 1:20-cv-01591-CRC Document 25 Filed 10/12/20 Page 4 of 4




                                      Certificate of Service

       On October 12, 2020, I certify that I caused to be served, by way of the CM ECF system,

on counsel for Robert S. Mueller, III and the Department of Justice copies of Plaintiff’s

Response in Opposition to the Special Counsel’s Motion to Dismiss Because It Should Be

Denied as Moot.

                                             /s/ Jerome A. Madden
                                             Jerome A. Madden




                                                4
